OFFICE    OF THE   ATTORNEY    GENERAL   OF TEXAS
                               AUSTIN




Honorsbla Bsecom 011~s
Commissionerof the General Ls~d Office
Austin, Texas
Dear Slrr           opiAloA Ho. o-7135
                    Re: Should the Land CoPlirsloner




              The question you
determliitlonis as foU.g~sr
                  should the Ls


    cuted after

                                              s question are briefly
                                          lme prior to f921 vaa
                                          land in Culberson County,
                                         ferrad payment plan. Delin-
                                   rem taxes accrued against this
                                  ram 1921 to 1933, and OA Agrll 8,
                                  s foreclosedby a tax judgment ad-
                                  ra J. Bell, deceased, and~hls


                 1936, and the sheriff executed a deed to the
State on June 16, 1936. On March 19, 1939, the LsAd Commissioner
forfeited the land for non-paymentof interest under the pro-
visions of Article 5326, R. C. S., 1925. Subaequentlg,the
sheriff of CulberaoA,CouAty,after the forfeiture,  advertised
snd sold the land to a third party vhose name has AOt been given.
                  The pertinent portion of Article 5326, Revised
Ron. Bsscom Olles - Page 2


Civil Statutes of Texaa, 1925, as of the date vhen the facts
arose, reeds as follovs~
               "If sAy portion of the interest on aAy
     sale should not be paid vhen due, the land shall
     be subject to forfeiture   by the Commissionerenter-
     ing on the wrapper containing the papers 'Land
     Forfeited',or words of simller import, vlth the
     date of such action and sign it offlclally,and
     thereupon the land and all payments shall be for-
     feited to the State, &Ad the laads shall be offered
     for sale on a subsequentsale date. IA aAy case
     vhere lands have been forfeited to the State for
     non-payment0:.interest, the purchasers. or their
     wr;;;,r~;~ve        their alalms reinstated on their
                       by paying into the Treasury the
     full amount of interest due on such claim up to the date
     of reinstatement,provided that no rights oi third pcir-
     sons may have intervened. . . .’
                We shall rlrst aonsider the effect of the aherlff's
tax deed executed on June 10, 1936 to the State of Texas. Actually,
the sheriff could convey A0 more Interest than the heirs had on
that date. The heirs did not possess the legal title. The legal
title remained in the State ao long as the purchase price remained
tm id. 2 Tax. Jur. 32; Thompson v. Cutton, 96 Tex. 205, 71 S.W.
54r f ffulf,West Texas lkPacific R. C. v. Cornell, 84 Tex. 541,
19 S.W. 703; Parker v. Brown, 80 Tex. 555, 16 S.W. 262; Austin
v. Bu~gan, 46 Tex. 236; Ximbro v. Rsmllton, 28 Tex. 560; Lam-
bert v. Weir, 27 Tex. 362; Smlth'e Mmlnistratora v. Oar%a,   15
Trx. 150; Wi field v. Smith, (Clv. App.) 241 9. W. 531; Spear-
man v. Wms, T civ. App.)  207 S.W. 572; Peterson v. Rector,
(Clv. App.) 127 S.W. 561; Levlest v. Wright, 86 S.W. 10391
Campbell v. RcPsddeA, 31 S.W. 436.
               The Supreme Court of Texas iA State v. Eke, 206
S.W. 342, held in a case involving school land that "the title
remsins in the State, and the purchaser has only the right to
acquire it by continued oompllsncevith the conditionspre-
scribed by the statute."
               Prom the foregoingauthoritiesve conclude that
the sheriff'sdeed dated June 10, 1936, did not disturb the
legal title to the land. It merely divested the heirs of IM
J. Bell of whatever equities or rights they had.
                                                                          8.




 BOA. Bescolp@lea   - Page 3

                Section 10, Article 5421~~3, Vernon's Annotated
 Civil Statutes of Texas, vestisexclusive authority in the U
 Commissionerto issue wards on sahool land after the School
 Lsnd Board has accepted the best bids submitted;therefore,the
 sheriff of Culbereon County has no pover'or euthopity whatsoever
 to divest the Skate's title to public school land. The lend vas
 forfeited on March 19, 1939, under the provisions of Article
 5326, supra, and OA that date full and complete tFtle became
 vested in the state of Tcxes.
                We hold that the second sheriff's deed executed
 to a third person sometime after March 19, 1939, is vholly void
 and of no force or effect. The grantee (third person vhose
 name has not been furnished)under this  latter deed acquired no
 Interest whatever in the land. For the foregoing reasons alone
 ve conclude that the Land Commlsslonerla vlthout authority to
 accept en applicationfor reinstaterrant under the clrcum.etencea.

                A second reason vhy the Land Commissionerehould
 not recognina the applicationfor reinstatement1st the grantew
 under the sheriff'stax deed doee not come Vlthin the class of
  'purchasersor their vendees* as contemplatedby the provisions
 of Article 5326, oupra. The original purchaapr vaa Ina J. Bell.
 Under the particularfacts, the grantee could not be a vendee
 of the purchaser. Thus, it Is the opinion of this department
:that your question should be aneuered in the'negative.
                                    Yours very truly




                                            Assistant
 JRBT




                                                         0
                                                            APPROVED
                                                             OPINION
                                                           (cOYMllT#~

                                                           IIY 0”11”“.”